



Exhibit 10.7



--------------------------------------------------------------------------------



ROYAL CARIBBEAN CRUISES LTD.
2008 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT

--------------------------------------------------------------------------------



GRANTEE:
DATE OF GRANT:
NUMBER OF RESTRICTED STOCK UNITS GRANTED:


This Restricted Stock Unit Agreement (the “Agreement”) is dated as of         ,
and is entered into between Royal Caribbean Cruises Ltd. (the “Company”) and
            , an employee of the Company and/or one of its Affiliates (the
“Grantee”).
This Agreement is pursuant to the provisions of the Royal Caribbean Cruises Ltd.
2008 Equity Incentive Plan, as amended (the “Plan”), with respect to the number
of Restricted Stock Units (“Units”) specified above. Capitalized terms used and
not defined in this Agreement shall have the meanings given to them in the Plan.
This Agreement consists of this document and the Plan. The obligation of the
Company pursuant to this Agreement is that of an unfunded and unsecured pledge
to transfer to Grantee, as of the applicable Vesting Date, legal title and
ownership of shares of Stock of the Company (the “Shares”).
Grantee and the Company agree as follows:
Application of Plan; Administration
This Agreement and Grantee’s rights under this Agreement are subject to all the
terms and conditions of the Plan, as it may be amended from time to time, as
well as to such rules and regulations as the Committee may adopt. It is
expressly understood that the Committee that administers the Plan is authorized
to administer, construe and make all determinations necessary or appropriate to
the administration of the Plan and this Agreement, all of which shall be binding
upon Grantee to the extent permitted by the Plan. Any inconsistency between this
Agreement and the Plan shall be resolved in favor of the Plan.
Vesting
Unless sooner Vested in accordance with the terms of the Plan, the Units will
become Vested Units on the dates and in the respective amounts set forth below
and will no longer be subject to forfeiture (such date referred to herein as the
“Vesting Date”).


                                               Vesting
Dates                                            Shares
                                  ________("First Vesting Date")
                                  ________("Second Vesting Date")
                                  ________("Third Vesting Date")
                                  ________("Fourth Vesting Date")


Rights as Shareholder
Grantee will not be entitled to any privileges of ownership of Shares of Stock
of the Company underlying Grantee’s Units unless and until they actually Vest.
Settlement of Units
(a)    Time of Settlement. This Agreement will be settled by the delivery to
Grantee of one Share for each Vested Unit as of the Vesting Date.
(b)    Termination Prior to Vesting Date. Unless otherwise specified in the
Plan, if Grantee has a Termination of Service prior to the Vesting Date other
than by reason of his/her death or Disability, Grantee will forfeit Units that
have not vested. If Grantee has a Termination of Service by reason of his/her
death or Disability, all Units that have not Vested shall immediately Vest.
(c)    Issuance of Shares. Shares due and payable to Grantee under the terms of
this Agreement shall be issued as of the Vesting Date.
Transferability
Grantee’s Units are not transferable, whether voluntarily or involuntarily, by
operation of law or otherwise, except as provided in the Plan. Any assignment,
pledge, transfer, or other disposition, voluntary or involuntary, of Grantee’s
Units made, or any attachment, execution, garnishment, or lien issued against or
placed upon the Units, other than as so permitted, shall be void.














--------------------------------------------------------------------------------





GRANTEE:
DATE OF GRANT:
NUMBER OF RESTRICTED STOCK UNITS GRANTED:


Taxes
(a)    FICA/Medicare Taxes. U.S. employees of the Company and/or its Affiliates
will be subject to FICA/Medicare tax on each Vesting Date based on the Fair
Market Value of the Shares underlying the Units that Vest on such Vesting Date.
(b)    U.S. Federal Income Taxes. U.S. employees of the Company and/or its
Affiliates will be subject to U.S. federal income tax on each Vesting Date based
on the Fair Market Value of the Shares underlying the Units that Vest on such
Vesting Date. 
(c)    Tax Consequences for Non-U.S. Residents. Grantees who are neither
citizens nor resident aliens of the U.S. should consult with their financial/tax
advisor regarding both the U.S. and non-U.S. tax consequences of the receipt of
this award and subsequent settlement/receipt of the Shares.
(d)    Grantee will be solely responsible for the payment of all such taxes, as
well as for any other state, local or non-U.S. taxes that may be related to
Grantee’s receipt of the Units and/or Shares.
Restrictive Covenants
The Grantee acknowledges and recognizes that his or her services to be rendered
to the Company and/or its Affiliates are of a special and unusual character that
have a unique value to Company and the conduct of its business, the loss of
which cannot adequately be compensated by damages in an action at law. In view
of the unique value to Company of the services of Grantee, and because of the
confidential information to be obtained by or disclosed to Grantee, and as a
material inducement to Company providing this grant of Units to Grantee, Grantee
agrees to the provisions of Schedule A attached hereto (the “Restrictive
Covenants”). For the avoidance of doubt, the Restrictive Covenants contained in
this Agreement are in addition to, and not in lieu of, any other restrictive
covenants or similar covenants or agreements between Grantee and the Company or
any of its Affiliates, including but not limited to, any employment agreement
between Grantee and the Company or any of its Affiliates.
Miscellaneous
(a)    This Agreement shall not confer upon an employee any right to continue
employment with the Company or any Affiliate, nor shall this Agreement interfere
in any way with the Company’s or Affiliate’s right to terminate such employment
at any time.
(b)    Subject to the terms of the Plan, the Committee may terminate, amend, or
modify the Plan; provided, however, that no such termination, amendment, or
modification of the Plan may in any way adversely affect Grantee’s rights under
this Agreement without Grantee’s consent.
(c)    This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or stock
exchanges as may be required.
(d)    To the extent not preempted by U.S. federal law, this Agreement shall be
governed and interpreted in accordance with the laws of the State of Florida,
except that no effect shall be given to any conflicts of laws principles that
would require the application of the laws of a state or territory other than
Florida. Additionally, the Parties agree that the federal and state courts
located in the Southern District of Florida or Miami-Dade County, Florida will
have personal jurisdiction over them to hear all disputes regarding, or related
to, this Agreement. The Parties further agree that venue will be proper only in
the Southern District of Florida or Miami-Dade County, Florida and they waive
all objections to that venue.
Additional Terms for Participants in China
To the extent Grantee (i) is employed by the Company or one of its Affiliates in
and (ii) is a citizen of the People’s Republic of China, the Units shall be
subject to such additional or substitute terms as shall be set forth in Schedule
B attached hereto.
Signatures
By the signatures below, the Grantee and the authorized representative of the
Company acknowledge agreement to this Restricted Stock Unit Agreement as of the
Grant Date specified above.


Royal Caribbean Cruises Ltd.
              
By: ______________________________
         


Grantee: _________________________
                                                               






























--------------------------------------------------------------------------------









SCHEDULE A


RESTRICTIVE COVENANTS


Grantee hereby covenants and agrees that Grantee will not, directly or
indirectly, whether as principal, agent, trustee or through the agency of any
corporation, partnership, association or agent (other than as the holder of not
more than five percent (5%) of the total outstanding stock of any company the
securities of which are traded on a regular basis on recognized securities
exchanges for the [one or two (1 or 2)] year period immediately following the
termination of Grantee’s employment under any circumstances (the
"Non-competition Period"), for any reason, serve as or be a consultant to or
employee, officer, agent, director or owner of another entity engaged in
cruises, with a minimum fleet size of 1,000 berths (including ships under
construction or publicly announced to be built), or cruise related businesses of
any such entity.
Grantee further agrees that during the Non-competition Period, he or she shall
not: (i) employ or seek to employ any person who is then employed or retained by
the Company or its Affiliates (or who was so employed or retained at any time
within the six (6) month period prior to the last day of Grantee’s employment
with the Company); or (ii) solicit, induce, or influence any proprietor,
partner, stockholder, lender, director, officer, employee, joint venturer,
investor, consultant, agent, lessor, supplier, customer or any other person or
entity which has a business relationship with the Company or its Affiliates at
any time during the Non-competition Period, to discontinue or reduce or modify
the extent of such relationship with the Company or any of its Affiliates.
Employee has carefully read and considered the provisions of this Agreement and
agrees that the restrictions set forth are fair and reasonable and are
reasonably required for the protection of the interests of the Company, its
officers, directors, shareholders, and other employees and for the protection of
the business of Company. Grantee acknowledges that he or she is qualified to
engage in businesses other than that described in the first paragraph of this
Schedule A. It is the belief of the parties, therefore, that the best protection
that can be given to Company that does not in any way infringe upon the rights
of Grantee to engage in any unrelated businesses is to provide for the
restrictions described above. In view of the substantial harm which would result
from a breach by Grantee of this Schedule A, the parties agree that the
restrictions contained herein shall be enforced to the maximum extent permitted
by law. In the event that any of said restrictions shall be held unenforceable
by any court of competent jurisdiction, the parties hereto agree that it is
their desire that such court shall substitute a reasonable judicially
enforceable limitation in place of any limitation deemed unenforceable and that
as so modified, the covenant shall be as fully enforceable as if it had been set
forth herein by the parties.











--------------------------------------------------------------------------------







SCHEDULE B


ADDITIONAL TERMS AND CONDITIONS




This Schedule B includes special terms and conditions applicable to Participants
who are employed in and a citizen of the People’s Republic of China. These terms
and conditions are in addition to or substitute for, as applicable, those set
forth in the Agreement. Any capitalized term used in this Schedule A without
definition shall have the meaning ascribed to such term in the Agreement.
Mandatory Sale Restriction
The Grantee acknowledges and agrees that, due to regulatory requirements in
China, the Grantee shall be required to sell any Shares acquired under this
Agreement and then owned by the Grantee within 90 days following the date the
Grantee has a Termination of Service (the “Sale Cut-off Date”). In this regard,
to the extent that any Shares issued hereunder remain in the Grantee’s brokerage
account established by the Company with E*TRADE Financial Services Inc. or any
successor designated broker utilized by the Company from time to time (the
“Designated Broker”) as of the Sale Cut-Off Date, the Grantee authorizes the
Company to instruct the Designated Broker to sell such Shares on the Sale
Cut-Off Date or as soon as administratively feasible thereafter. The Grantee
acknowledges that neither the Company nor its Designated Broker is obligated to
arrange for the sale of the Shares at any particular price, that the Shares may
be sold as part of a block trade with other Participants in which all
Participants receive an average price and that, upon the sale of the Shares, the
proceeds from the sale of the Shares, less any brokerage fees or commissions and
subject to any obligation to satisfy any applicable taxes or other tax-related
items, will be remitted to the Grantee in accordance with applicable exchange
control laws and regulations.
Exchange Control Restrictions
The Grantee understands and agrees that, pursuant to local exchange control
requirements, the Grantee (i) is not permitted to transfer any Shares acquired
under this Agreement out of the account established by the Grantee with the
Designated Broker and (ii) will be required to repatriate all cash proceeds
resulting from the Grantee’s participation in the Plan, including cash dividends
paid by the Company on Shares acquired under this Agreement and/or the sale of
such Shares (together, the “cash proceeds”). The Grantee further understands
that, under local law, such repatriation may need to be effectuated through a
special exchange control account established by the Company or one of its
subsidiaries and the Grantee hereby consents and agrees that all cash proceeds
may be transferred to such special account prior to being delivered to the
Grantee and that any interest earned on the cash proceeds prior to distribution
to the Grantee will be retained by the Company to partially offset the cost of
administering the Plan. The Grantee understands that the cash proceeds may be
paid to the Grantee from this special account in U.S. dollars or in local
currency, at the Company’s discretion. If the cash proceeds are paid in U.S.
dollars, the Grantee understands that he or she will be required to establish a
U.S. dollar bank account in China so that the cash proceeds may be deposited
into this account. If the cash proceeds are converted to local currency, the
Grantee acknowledges that the Company is under no obligation to secure any
exchange conversion rate, and the Company may face delays in converting the cash
proceeds to local currency due to exchange control restrictions in China. The
Grantee agrees to bear the risk of any exchange conversion rate fluctuation
between the date the cash dividend is paid and/or the Shares are sold, as
applicable, and the date of conversion of the cash proceeds to local currency.
The Grantee further agrees to comply with any other requirements that may be
imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China.









